 In the Matter of INTERNATIONAL FREIGHTING CORP.,et al.(INTERNA-TIONALFREIGHTINGCORPORATION,INC.)andINTERNATIONALSEAMEN'SUNION OF AMERICACase No. R-159CERTIFICATION OF REPRESENTATIVESApril 1, 1938On September 17, 1937, the National Labor Relations Board, herein,called the Board, issued a Decision and Direction of Elections inthe above-entitled case.,On November 10, 1937, the Board issuedan Amendment to Decision and Direction of Elections.2The Direc-tion of Elections, as amended, directed that elections by secret ballotbe conducted among the unlicensed seamen, except wireless and radio,operators, chief electricians on electrically driven ships, and juniorengineers who hold licenses, employed on all type of craft operatedinor out of Atlantic and Gulf ports, except craft operatedin harbors only, by several named companies, including InternationalFreighting Corporation, Inc., New York City.Pursuant to the Decision and Direction of Elections, as amended,an election by secret ballot has been conducted under the directionand supervision of Elinore Morehouse Herrick, the Regional Direc-tor for the Second Region (New York City), among the eligibleemployees of International Freighting Corporation, Inc.On March7, 1938, the said Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, issued and duly served upon the partiesan Intermediate Report on the election.No objections or exceptionsto the Intermediate Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Totalnumbereligible to vote------------------------------34Total number of ballots cast--------------------------------29Total number of votes in favor of InternationalSeamen'sUnion of America, or its successor, affiliated with the Ameri-can Federation of Labor -----------------------------------2Total number of votes in favor of National Maritime UnionofAmerica, affiliated with the Committee for IndustrialOrganization ---------------------------------------------26-Total number of votes in favor of neither organization------1Total number of blank ballots------------------------------0,Total number of void ballots--------------------------------01Total number of challenged ballots ---------------------------0,13 N.L.R B 692.24 N. L. R. B. 111.396 DECISIONS AND ORDERS397By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series1, as amended,IT ISHEREBYCERTIFIED that National Maritime Union of America,affiliatedwith the Committee for Industrial Organization, has beendesignated and selected by a majority of the unlicensed seamen, ex-cept wireless and radio operators, chief electricians on electricallydriven ships, and junior engineers who hold licenses, employed onall type of craft, operated in or out of Atlantic and Gulf ports,except craft operated in harbors only, by International FreightingCorporation, Inc., New York City, as their representative for thepurposes of collective bargaining, and that, pursuant to Section9 (a) of the Act, National Maritime Union of America, affiliatedwith the Committee for Industrial Organization, is the 'exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.